MEMORANDUM DECISION
                                                                                     Oct 28 2015, 5:38 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Timothy J. Burns                                          Gregory F. Zoeller
      Indianapolis, Indiana                                     Attorney General of Indiana
                                                                Larry D. Allen
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Andre L. Owens,                                          October 28, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A05-1503-CR-98
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Linda E. Brown,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Cause No. 49G10-1410-CM-47496




      Garrard, Senior Judge

[1]   Andre Owens appeals his conviction of trespass as a Class A misdemeanor.

      Ind. Code § 35-43-2-2 (2014). We affirm.


[2]   Owens presents one issue for our review, which we restate as: whether the

      State presented evidence sufficient to support his conviction of trespass.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-98 | October 28, 2015         Page 1 of 3
[3]   The evidence most favorable to the judgment follows. On the evening of

      October 13, 2014, Owens entered Big Red Liquors and made a purchase. It

      was raining heavily, so Owens stayed inside the store until the rain subsided.

      Owens then exited the store but stood right in front of the door on the sidewalk

      outside the store. After a period of time, Dana Holmes, an employee of Big

      Red Liquors, asked Owens to move because he was blocking the door. Owens

      refused to move, so Holmes asked him to leave. Again, Owens refused her

      request. Holmes asked Owens to leave four or five times, but he still refused.

      At that point, Owens became verbally aggressive and suggested that Holmes

      call the police. Holmes did call the police, and an officer arrived and directed

      Owens to leave. Owens still refused to leave, and the officer arrested him.

      Owens was charged with trespass. At Owens’ bench trial, Holmes testified that

      the sidewalk in front of the store is Big Red Liquors’ property and privately

      owned. Owens testified that he does not own, rent or have any contractual

      interest in the property at that location. Owens was found guilty as charged.

      He was sentenced to 365 days with 361 days suspended, was given credit for

      four days, and was placed on probation for 361 days, to include sixty-four hours

      of community service. Owens now appeals his conviction.


[4]   Owens’ sole argument on appeal is that the evidence is insufficient to support

      his conviction. When we review a challenge to the sufficiency of the evidence,

      we neither reweigh the evidence nor assess the credibility of the witnesses.

      Sandleben v. State, 29 N.E.3d 126, 131 (Ind. Ct. App. 2015), trans. denied.

      Instead, we consider only the evidence most favorable to the judgment and any


      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-98 | October 28, 2015   Page 2 of 3
      reasonable inferences drawn therefrom. Id. If there is substantial evidence of

      probative value from which a reasonable fact-finder could have found the

      defendant guilty beyond a reasonable doubt, the judgment will not be disturbed.

      Labarr v. State, 36 N.E.3d 501, 502 (Ind. Ct. App. 2015).


[5]   To convict Owens of trespass, the State was required to prove beyond a

      reasonable doubt that he, not having a contractual interest in the property,

      knowingly or intentionally refused to leave the property of another person after

      having been asked to leave by the other person or that person’s agent. See Ind.

      Code § 35-43-2-2(b)(2).


[6]   Here the evidence reveals that Owens, who had no contractual interest in the

      property of Big Red Liquors and who was standing on its property, refused to

      leave when asked to do so numerous times by Holmes, an employee of Big Red

      Liquors. Based upon this evidence, the fact-finder could reasonably conclude

      beyond a reasonable doubt that Owens committed the offense of trespass.


[7]   For the reasons stated, we conclude that this evidence is sufficient to sustain

      Owens’ conviction of trespass.


[8]   Affirmed.


[9]   Riley, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1503-CR-98 | October 28, 2015   Page 3 of 3